Pee Cueiam.
This is an action for damages for personal injuries, &c., resulting from a collision between the automobile in which one of the plaintiffs, John S. Stoll, was riding and the car of the defendants. The verdict is $3,500, and the only attack upon it is that it is excessive.
We conclude that it is, and that it should be reduced to $2,500 or otherwise this rule should be made absolute. If within thirty days from the date of the entry of an order in accordance with these findings, the plaintiff John S. Stoll shall enter his consent to the reduction of said verdict to $2,500 the rule to show cause will be discharged, otherwise it will be made absolute as to damages only and a venire de novo issue for that purpose.